IN RE: Gay, Mack Charles;- — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Lincoln 3rd Judicial District Court Div. “B” Number 24,042.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post conviction relief filed via certified mail on February 13, 1997. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.
TRAYLOR, J. not on panel.